UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8571


WILLIE LEE BERRY,

                  Plaintiff - Appellant,

             v.

M. TIMOTHY PORTERFIELD,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:01-cv-00627-GCM)


Submitted:    May 21, 2009                    Decided:   May 27, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Lee Berry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Willie Lee Berry appeals the district court’s order

denying his motion for reconsideration of its previous order

dismissing his 42 U.S.C. § 1983 (2006) action.           We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for   the   reasons   stated   by    the   district    court.    Berry   v.

Porterfield, No. 3:01-cv-00627-GCM (W.D.N.C. Dec. 4, 2008).              We

dispense    with   oral   argument     because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                      2